DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/12/2021, 05/18/2021 and 07/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The amendment filed 06/25/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “Additionally, this patent application is related to the following co-pending patent applications: U.S. Application No. 17/038283, entitled “µ-LED, µ-LED Device, Display and Method for the Same,” filed September 30, 2020; U.S. Application No. 17/039283, entitled “µ-LED, µ-LED Device, Display and Method for the Same,” filed September 30, 2020; U.S. Application No. 17/039422, entitled “µ-LED, µ-LED Device, Display and Method for the Same,” filed September 30, 2020; and U.S. Application No. 17/039482, entitled “µ-LED, µ-LED Device, Display and Method for the Same,” filed September 30, 2020”, as recited in the amended specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Allowable Subject Matter
The indicated allowability of claim 12 is withdrawn in view of the newly discovered reference(s) to Dupont (US 2020/0119233) and David et al. (US 2020/0366067).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupont (US 2020/0119233) in view of David et al. (US 2020/0366067).
Regarding claim 12, Dupont teaches µ-LED arrangement (optoelectronic device; Abstract) comprising a µ-LED (14 having a radius 1-100 µm; Fig. 1, [0100]) and a converter element (16/18; Fig. 1, [0050]) arranged on the µ-LED (14), the converter element (16/18) comprising at least one layer (16/18) comprising a converter material (60; Figs. 5-6, [0084]) which, when excited by an incident excitation (first radiation; Fig. 1, [0066, 0084]) radiation by the µ-LED (14; Fig. 1, [0066]), emits a converted radiation (the radiation from 60 escaped from 16 shown as 64 in Fig. 1; [0086]) into an emission region (the space above the 16; Fig. 1, [0086]), wherein the at least one layer (16/18) comprises a photonic structure (16 of a photonic crystal; Fig. 2, [0086]) in which the converter material (60) is arranged at least in sections (the left half section and the right half section of 16 in Fig. 2) of the photonic structure (16; see Figs. 2 and 6), wherein the photonic structure (16) is configured in such a way that the converted radiation (the radiation from 60 escaped from 16 shown as 62 in Fig. 1; [0086]) is emitted as a directed beam of rays (62; Fig. 1, [0086]) into the emission region (the space above the 16; Fig. 1, [0086]). 
Dupont does not teach a/the photonic structure is a/the quasi-periodic photonic structure or a/the deterministically aperiodic photonic structure.
In the same field of endeavor of optical devices, David et al. teaches a/the photonic structure (photonic structure; [0304]) is a/the quasi-periodic photonic structure or a/the deterministically aperiodic photonic structure (quasi-periodic photonic structure; [0304]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Dupont and David et al. and to use the quasi-periodic . 

Allowable Subject Matter
Claims 1-11 and 31-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a reflector element; wherein the reflector element is spatially arranged on the assembly side of the carrier substrate relative to the at least three p-LEDs and is configured to reflect the light emitted by the at least three p-LEDs in a second direction of the carrier substrate; and wherein the carrier substrate is at least partially transparent so that the light reflected from the reflector element propagates through the carrier substrate and emerges at a display side of the carrier substrate opposite the assembly side" as recited in claim 1.

Response to Arguments
Applicant’s amendments, filed 06/25/2021, overcome the rejections to claims 1-12 and 31-37 under 35 U.S.C. 112.  The rejections to claims 1-12 and 31-37 under 35 U.S.C. 112 have been withdrawn.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/18/2021 (Dupont, US 2020/0119233) prompted the THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/25/2021